Case 1:20-cv-07293-GHW Document 75-7 Filed 03/22/21 Page 1 of 3




               EXHIBIT G
                 Case 1:20-cv-07293-GHW Document 75-7 Filed 03/22/21 Page 2 of 3


Jason Mizrahi

From:                 Joshua Levin-Epstein
Sent:                 Tuesday, February 16, 2021 3:24 PM
To:                   Jason Mizrahi
Subject:              FW: The Pullman Group, LLC v. Isley, et al., Case No. 20-cv-7293-GHW - Reservoir Production

Categories:           The Pullman Group LLC




__________________________
Joshua D. Levin-Epstein, Esq.
Levin-Epstein & Associates, P.C.
420 Lexington Avenue, Suite 2525
New York, NY 10170
Phone: (212) 792-0046
Mobile: (516) 343-0542
Email: Joshua@levinepstein.com

The information contained in this transmission, including attachments, is strictly confidential and intended solely for and
the use by the intended recipients. This email may be protected by the attorney-client privilege, work-product doctrine, or
other applicable legal or professional protections. If you are not the intended recipient, please be notified that any retention,
use, disclosure, dissemination, distribution or copying of this email is strictly prohibited, Kindly notify us of your
inadvertent receipt of the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any
privilege which might otherwise arise from this email being sent to, or received by, an unintended recipient is hereby
expressly disclaimed. No attorney-client relationship is created by virtue of a recipients receipt of this email in error. Thank
you.

From: Joshua Levin‐Epstein
Sent: Tuesday, February 9, 2021 1:13 PM
To: praspino@rwillslawfirm.com
Cc: Noah Weingarten <nweingarten@loeb.com>; Jason Mizrahi <Jason@levinepstein.com>; rwills@rwillslawfirm.com;
Barry Slotnick <bslotnick@loeb.com>
Subject: RE: The Pullman Group, LLC v. Isley, et al., Case No. 20‐cv‐7293‐GHW ‐ Reservoir Production

Patrick:

The agreement below is accepted.

Please revise your response to our request for documents accordingly.

Thank you.

Regards,

Josh


                                                               1
                  Case 1:20-cv-07293-GHW Document 75-7 Filed 03/22/21 Page 3 of 3
__________________________
Joshua D. Levin-Epstein, Esq.
Levin-Epstein & Associates, P.C.
420 Lexington Avenue, Suite 2525
New York, NY 10170
Phone: (212) 792-0046
Mobile: (516) 343-0542
Email: Joshua@levinepstein.com

The information contained in this transmission, including attachments, is strictly confidential and intended solely for and
the use by the intended recipients. This email may be protected by the attorney-client privilege, work-product doctrine, or
other applicable legal or professional protections. If you are not the intended recipient, please be notified that any retention,
use, disclosure, dissemination, distribution or copying of this email is strictly prohibited, Kindly notify us of your
inadvertent receipt of the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any
privilege which might otherwise arise from this email being sent to, or received by, an unintended recipient is hereby
expressly disclaimed. No attorney-client relationship is created by virtue of a recipients receipt of this email in error. Thank
you.

From: praspino@rwillslawfirm.com <praspino@rwillslawfirm.com>
Sent: Tuesday, February 9, 2021 12:58 PM
To: Joshua Levin‐Epstein <Joshua@levinepstein.com>
Cc: Noah Weingarten <nweingarten@loeb.com>; Jason Mizrahi <Jason@levinepstein.com>; rwills@rwillslawfirm.com;
Barry Slotnick <bslotnick@loeb.com>
Subject: RE: The Pullman Group, LLC v. Isley, et al., Case No. 20‐cv‐7293‐GHW ‐ Reservoir Production


Josh,

I believe that your below email misstates our conversation. Reservoir has now produced to you the Asset Purchase
Agreement, as well as the exhibits and schedules to the Asset Purchase Agreement. We are continuing to search for and
review potentially responsive documents, and we will produce any additional non‐privileged responsive documents on a
rolling basis.

Below please find our proposed electronic service agreement. We did not agree to send you virtual deposition protocols
by Monday; however, we will try to get a draft out to you this week.

Proposed Agreement Regarding Electronic Service:

We propose the parties agree to accept electronic service of all pleadings, discovery and other litigation‐related
materials in lieu of service by mail, express mail, overnight delivery, or fax transmission. All such emails should be
addressed to all counsel of record at each firm, and all such emails to Wills Law Firm, PLLC should be addressed to
Rhonda H. Wills, rwills@rwillslawfirm.com, and Patrick Raspino, praspino@rwillslawfirm.com. This agreement will last
until a party notifies the others the agreement is terminated.

If any party is unable to serve or deliver any document via email, we will work together to agree on an alternative
method of service. Please reply and let us know if you consent to such an arrangement. We are comfortable
memorializing this arrangement via email between the parties. If you want this arrangement memorialized in some
other fashion, please advise or propose a stipulation.

Thank you,

Patrick Raspino

                                                               2
